DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. The claim is of indeterminate scope for more than one reason.  Defining a disease(s) by its (their) underlying cause renders the scope of intended uses indeterminate since the claim language may read on diseases not yet known to be caused by or affected by such action or in ways not yet understood. Additionally, determining whether a given disease responds or not to TRP6 inhibition involves much experimentation since a negative response from one patient does not mean the drug isnt useful as no drug has 100% effectiveness. Thus what success rate determines if a particular compound is effective and how many patients (and dosage regimens) need to be tested? The test  for determining compliance with 35 USC 112, par.two is whether 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6,7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Said claims embrace R5 as N-dimethylaminocarbonyl which is not embraced as a substituent on the alkyl chains present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicants provide no definitive evidence to correlate the many conditions  being specifically claimed based solely on the ability of instant compounds to act as inhibitors of TRPC6 a type of ion channel which has been implicated in many disorders. As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 .
The notion that such inhibition as described for instant compounds has such a range of uses as generically and specifically recited in the claims is not remotely substantiated by the current state of the art such as Wu who publsihed in 2016 and discusses treatment of renal fibrosis based on said inhibition. A recent commonly assigned article by Lin describes in vivo evidence employing an instant compound, BI749327, for cardiac hypertrophy and renal fibrosis. Applicants do not otherwise provide any definitive evidence to correlate the many conditions  being specifically claimed based solely on the ability of instant compounds to selectively inhibit the TRPC 6 ion channel protein.
Note also the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition which considers factors such as: 
1) Breadth of the claims- the  claims  cover any and all kidney disorders including both genetic and acquired which literally covers hundreds of types of varying etiology.
 All types of inflammatory,immune disorders are embraced. Also recited are neurodegenerative disorders, metabolic disorders as well as cancers in general which literally includes hundreds of types for which current treatment is not known employing TRPC6 antagonists as far as the examiner is aware from a review of the current literature;
2) Level of skill in this art-  the examiner has pointed out above that research in this area is in the preliminary stages and thus the level of skill is very low ;
3) State of the prior art- there are no known compounds similar in structure much less 
4) Working examples and Direction or Guidance- There are no test(s) directed to the many uses pointed out above which are art-recognized for predicting in vivo efficacy much less dosage information directed to a specific disease . Only assay testing for  TRPC6 activity is reported which is not indicative of a particualr disease.
Thus in view of the above, the rejection is being applied.
Claims 1-5,8 and 10 are allowed. Lin which has some of applicants as co-inventors was first available online after applicants’ 371 filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624